UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended March 31, 2012 Commission File number 0-15078 NOVA NATURAL RESOURCES CORPORATION (Name of Small Business Issuer in its charter) Colorado (State or other jurisdiction of incorporation Identification No.) 84-1227328 (I.R.S. Employer of Incorporation Identification No.) Suite 300, 5734 Yonge Street, North York, Ontario, Canada M2M 4E7 (Address of principal executive offices) (416) 222-5501) (issuer's phone number) Securities registered under Section 12(b) of the Act: NONE Securities registered under Section 12(g) of the Act: Common Stock, $.01 Par Value (Title of Class) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Check if disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-Q or any amendment to this Form 10-Q. [X] Issuer's revenues for its most recent fiscal year totaled: $1,678,804 and most recent quarter was $1,260,054 Documents Incorporated by Reference: None Transitional Small Business Disclosure Format: Yes. No. X As of March 31, 2012, the Registrant had outstanding no shares of Convertible Preferred Stock, $1.00 par value issued and outstanding. The number of Shares of Common Stock Outstanding $.01 par value as ofMarch 31, 2012, was 13,521,568. NOVA NATURAL RESOURCES CORPORATION Index to Form 10-Q PART 1.FINANCIAL INFORMATION Page No. Item 1. Financial Statements 1 Consolidated Interim Balance Sheets as of March 31, 2012, March 31, 2011 andDecember 31, 2011 2 Consolidated Interim Statement of Changes in Stockholders’ Deficit 3 Consolidated Interim Statements of Operations for the Quarters Ended March 31, 2012 and March 31, 2011 and the year ended December 31, 2011 4 Consolidated Interim Statements of Cash Flows for the Quarters Ended March 31, 2012, andMach 31, 2011 and the year ended December 31, 2011 5 Notes to the Consolidated Internal Financial Statements 6-17 Item 2. Management Discussion and Analysis 18 Item 3. Quantitative and Qualitative disclosure about Market Risk 19 Item 4. Controls and Procedures 19 PART 2.OTHER INFORMATION Item 1 Legal Proceedings 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults upon Senior Securities 20 Item 4. Submission of Matters to a Vote of Security Holders 20 Item 5. Other Information 20 Item 6. Exhibits 21 PART 1 NOVA NATURAL RESOURCES CORPORATION Consolidated Interim Financial Statements For the Quarter Ended March 31, 2012 (Expressed in U.S. $) Unaudited NOVA NATURAL RESOURCES CORPORATION Consolidated Interim Financial Statements For the Quarter Ended March 31, 2012 (Expressed in U.S. $) Unaudited CONTENTS Page Report of Independent Registered Public Accounting Firm 1 Consolidated Interim Balance Sheets as of March 31, 2012, March 31, 2011 and December 31, 2011 2 Consolidated Interim Statements of Changes in Stockholders’ Deficit 3 Consolidated Interim Statements of Operations for the Quarters Ended March 31, 2012 and March 31, 2011, and the year ended December 31, 2011 4 Consolidated Interim Statements of Cash Flows for the Quarters Ended March 31, 2012 and March 31, 2011, and the year ended December 31, 2011 5 Notes to the Consolidated Interim Financial Statements 6 – 17 Report of Independent Registered Public Accounting Firm To the Shareholders of: Nova Natural Resources Corporation We have reviewed the accompanying interim Balance Sheet of Nova Natural Resources Corporation as of March 31, 2012, and the related interim Statements of Operations, Changes in Stockholders’ Deficit and Statements of Cash Flows for the quarter ended March 31, 2012. These interim financial statements are the responsibility of the Company’s management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. The comparative March 31, 2011 figures have been reviewed by another independent registered public accounting firm Chartered Accountants Mississauga, Ontario, Canada May 15, 2012 1 NOVA NATURAL RESOURCES CORPORATION Consolidated Interim Balance Sheets (Expressed in U.S. $) March 31, March 31, December 31, (Unaudited) (Unaudited) ASSETS Current assets Cash $
